    Case 2:17-cr-00384-WKW-GMB Document 454 Filed 06/01/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
       v.                                   )   CASE NOS. 2:17-CR-384-WKW-11
                                            )             2:17-CR-384-WKW-1
 CHRISTI MURPHY THOMAS,                     )             2:17-CR-384-WKW-2
 JOHN CALVIN SCOTT, JR., and                )             [WO]
 MICHAEL DAUDRI TURNER                      )

                                        ORDER

      Upon consideration of the joint status report (Doc. # 451) filed by the

Government and Christi Murphy Thomas on May 23, 2020, the court is prepared to

rule on Defendant Thomas’s outstanding motion. (Doc. # 386.) While Ms. Thomas

styles her motion as a “motion to amend criminal judgment,” the court’s ability to

alter or amend its judgments is limited. See generally Fed. R. Crim. P. 35 (“Within

14 days after sentencing, the court may correct a sentence that resulted from

arithmetical, technical, or other clear error.”).

      However, an amendment of the total amount of restitution ordered is

unnecessary because, by the express terms of the court’s judgment, “[t]he victim is

not entitled to compensation in excess of [its] loss.” (Doc. # 323, at 6; see also Doc.

# 309, at 7 (stating the same in John Scott’s criminal judgment); Doc. # 311, at 7

(stating the same in Michael Turner’s criminal judgment).) In this case, failing to

recognize the correct balance still owed to Jefferson Financial Federal Credit Union
    Case 2:17-cr-00384-WKW-GMB Document 454 Filed 06/01/20 Page 2 of 3




(JFFCU) would create the possibility of unjust enrichment. The Eleventh Circuit

has suggested that district courts may enter orders crediting defendants for proceeds

recovered by victims to avoid conferring a windfall on the victims. See United States

v. Cavallo, 790 F.3d 1202, 1240 (11th Cir. 2015) (reversing and remanding the

defendant’s restitution order for corrective proceedings when the defendant’s

judgment stated that “[t]he defendant shall receive credit for any principal paid on

loans and credit for any proceeds from sale of property,” but roughly two years later,

“[t]here [wa]s no indication that an amended order has even been issued providing

Defendants with the appropriate credits”). Additionally, “[a]fter giving any notice

it considers appropriate, the court may at any time correct a clerical error in a

judgment, order, or other part of the record, or correct an error in the record arising

from oversight or omission.” Fed. R. Crim. P. 36; see also United States v. Portillo,

363 F.3d 1161, 1164 (11th Cir. 2004) (“It is clear in this Circuit that Rule 36 may

not be used ‘to make a substantive alteration to a criminal sentence.’” (quoting

United States v. Pease, 331 F.3d 809, 816 (11th Cir. 2003))).

      Therefore, this order is intended only to enforce its criminal judgment and to

correct a clerical error in the record regarding the balance of restitution still owed to

JFFCU. In the court’s April 15, 2020 order (Doc. # 448), the Government was

directed to serve a copy of this order on Jefferson Financial Federal Credit Union.

Jefferson Financial Federal Credit Union was permitted, but not required to, write to


                                           2
    Case 2:17-cr-00384-WKW-GMB Document 454 Filed 06/01/20 Page 3 of 3




the court by May 11, 2020, to state any objections it had regarding any matter

discussed in the April 15 order. No objections were received. The parties reported

that $15,546.29 is the correct remaining balance owed to JFFCU by Ms. Thomas

and her co-defendants John Calvin Scott, Jr. and Michael Daudri Turner.

         On the court’s own motion, the Clerk of the Court is DIRECTED to recognize

$15,546.29 as the correct remaining balance owed to JFFCU by Ms. Thomas, John

Calvin Scott, Jr., and Michael Daudri Turner. It is ORDERED that Ms. Thomas’s

motion to amend criminal judgment (Doc. # 386) is DENIED as MOOT. Because

Ms. Thomas, Mr. Turner, and Mr. Scott are jointly liable for satisfying this

restitution order, the court’s order is due to be entered in each of these co-defendants’

cases.

         DONE this 1st day of June, 2020.

                                                      /s/ W. Keith Watkins
                                                UNITED STATES DISTRICT JUDGE




                                            3
